Citation Nr: 0709290	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-11 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a sleep 
disturbance/fatigue disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, with service in Southwest Asia from September 
to November 1990, and from January to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which in part denied service connection for 
memory loss and a sleep/fatigue disorder, claimed as the 
result of an undiagnosed illness.

This case was remanded for further development by an August 
2005 Board decision.

The issue of service connection for memory loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia from September to 
November 1990 and from January to March 1991.

2.  There is affirmative evidence that the veteran's 
complaint of a sleep disturbance/fatigue disorder is caused 
by obstructive sleep apnea, which is a diagnosed condition.

3.  There is no competent medical evidence linking an 
obstructive sleep apnea disorder to active service.



CONCLUSION OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service; sleep disturbance/fatigue disorder is not the result 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The veteran's claim was received in May 1999, 
prior to enactment of the VCAA.  Given the foregoing, the 
Board finds that notice in April 2001 and August 2004 
substantially complied with the specific requirements of the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05- 
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

In April 2001 correspondence, the RO provided the veteran 
with general notice of the provisions of the VCAA, and 
further explained how VA would assist him in obtaining 
necessary information and evidence.  Additional VCAA notice 
was sent in August 2004.  These notices advised the veteran 
of the information and evidence necessary to substantiate his 
claims.  He was also notified of the relative duties of VA 
and the claimant to obtain evidence.  VA has associated the 
veteran's service medical records and VA treatment records 
with the claims folder, and has provided him several 
opportunities to submit additional evidence.  The veteran has 
not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  Because of the 
disposition of this case, failure to provide such notice is 
harmless error.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records are silent for complaints or findings 
of a sleep disturbance/fatigue disorder.

At VA examinations performed in August 2000 and September 
2000, the veteran reported having had symptoms of excessive 
fatigue and sleepiness for over six or seven years.  At the 
September 2000 examination, the veteran indicated that he 
took one capsule of Benadryl every day.  He further reported 
that his constant fatigue interfered with his jobs.  He 
related that he could fall asleep "at the drop of a hat".  
At the September 2000 mental health examination, no 
psychiatric disorder was noted.  Based on reported symptoms 
and a physical evaluation, the examiner concluded the veteran 
did have a complaint of excessive sleepiness, but his 
symptoms did not produce significant impairment of his social 
and occupational functioning and thus did not warrant a 
diagnosis of hypersomnia.  
VA outpatient treatment records include a report from an 
October 2000 Persian Gulf neurological evaluation.  At this 
evaluation, the veteran reported constant daytime somnolence, 
with nighttime snoring and apneic episodes.  He denied any 
depressive symptomatology.  A physical examination was 
unremarkable; however the physican noted that depression may 
be an underlying cause of many of his problems, in addition 
to the possibility of obstructive sleep apnea.

At a February 2001 neurological sleep disorder evaluation, 
the veteran again complained of excessive daytime sleepiness 
and non-refreshing nocturnal sleep, despite sleeping 8-10 
hours a night and taking two-hour evening naps.  The veteran 
and his wife also reported the veteran exhibited loud 
snoring.  The veteran indicated that his sleep difficulties 
began in 1991 after he returned home from the Persian Gulf 
War.  He further stated that he experienced several symptoms 
of post-traumatic stress disorder (PTSD), including but not 
limited to vivid nightmares, depression, and hypervigilance; 
but currently only the hypervigilance and nightmares 
symptoms.  The veteran's wife stated that the veteran would 
fall asleep during conversations, short trips in the car, and 
also while reading or taking off his shoes.  Following an 
evaluation, the physician opined that it was possible that 
some of the veteran's sleep difficulty may be due to symptoms 
of PTSD, particularly nightmares.  However, given the 
complaints of non-refreshing nocturnal sleep and loud 
snoring, an overnight sleep study was necessary to rule out 
obstructive sleep apnea.  Additional VA outpatient records 
dated in February 2001 reflect that daytime sleep latency 
tests and an overnight sleep study were recommended but not 
performed.  

The veteran underwent a VA examination in March 2005 and 
where he was diagnosed with hypersomnia, etiology unknown.  
He was thereafter referred for neuro-polysomnogram testing, 
which consisted of a split- overnight polysomnogram with half 
of the night used as a diagnostic study and the second half 
as a continuous positive airway pressure (CPAP) titration 
trial.  During the first half of the study, the overall 
respiratory disturbance index (RDI) was 14.  Snoring was 
noted throughout the study.  The arousal index was 33.  No 
significant periodic limb movements during sleep (PLMS) were 
noted.  Significant desaturations were not noted.  During the 
CPAP titration, pressures between 4cm. and 5cm. were used.  
At CPAP of 4cm. the best sleep was noted with few arousal and 
apneas.  The snoring was virtually eliminated.  From these 
results, a clinical diagnosis of mild obstructive sleep apnea 
was provided, and it was further indicated that the degree of 
sleep apnea shown during the tests accounted for the 
veteran's symptoms.

Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b) (2006).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id.

The veteran contends that his sleep disturbance/fatigue 
disorder is an undiagnosed illness incurred as a result of 
his Persian Gulf service.  The Board has considered the 
veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Based upon a review of the evidence, the Board finds that 
service connection for a sleep disturbance/fatigue disorder 
is not warranted based on the evidence.  The cumulative 
evidence shows that the veteran's sleep disturbance/fatigue 
disorder is not a manifestation of an undiagnosed illness, or 
of a medically unexplained multi-system illness.  The record 
reflects that two VA physicians believed an obstructive sleep 
apnea could possibly explain the veteran's excessive fatigue 
and sleepiness symptoms, and that such possibility should be 
ruled out.  The results of the March 2005 clinical sleep 
study affirmatively establish that the veteran does have an 
obstructive sleep apnea, and furthermore that it accounts for 
the veteran's reported symptoms.  

As an etiology for the veteran's reported symptoms of sleep 
disturbance/fatigue disorder has been identified, it cannot 
be considered to be a manifestation of an undiagnosed illness 
or a medically unexplained multi-system illness.  Therefore, 
service connection for a sleep disturbance/fatigue disorder, 
claimed as due to an undiagnosed illness is not warranted.  
See 38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. §§ 3.303, 
3.317.  

The Board finds further that direct service connection for 
sleep apnea is not warranted.  In this regard, the Board 
observes that the service medical records are negative for 
any findings of an obstructive sleep apnea or any other 
chronic sleep or fatigue disorder; and sleep apnea was not 
diagnosed until many years after service.  Moreover, sleep 
apnea has not been causally or etiologically related to a 
service by competent medical evidence.  Thus, direct service 
connection for apnea is not warranted.  See 38 C.F.R. § 3.303 
(2006).

As a layman without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative opinion on a medical matter.  While he can 
certainly attest to his in-service experiences and current 
symptoms of sleep disturbances and fatigue, the veteran is 
not competent to diagnose himself as having a sleep apnea 
disability as a result of service; or as having a sleep 
disturbance/fatigue disability due to an undiagnosed illness 
or illnesses related to his Persian Gulf War service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disturbance/fatigue disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is denied. 
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded, the RO will have an 
opportunity to provide proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran contends he is entitled to service connection for 
memory loss, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

A review of the record shows that the veteran reports a long-
standing difficulty with memory loss, ever since returning 
from service.  His mother and mother-in-law have both 
submitted lay statement attesting to their knowledge of the 
veteran's memory loss.  

The veteran underwent a VA examination in September 2000.  He 
reported difficulty with his memory, such as forgetting 
instructions and placement of objects.  However, upon 
evaluation, his remote and recent memory was noted to be 
good.  No psychiatric disorder was found.  However, 
evaluations in August 2000 and October 2000 reflect diagnoses 
of short-term memory loss.  An October 2000 lab work-up for 
memory loss was negative, but further neuropsychiatric 
testing was recommended.  The veteran was scheduled for such 
testing in June 2001.  According to VA records the veteran 
failed to appear for this examination.  The Board notes that 
there is no evidence which indicates the veteran received 
proper notification of the scheduled examination.  In 
addition, the Board notes that the veteran's service medical 
records have only recently been associated with the claims 
folder.  Significantly, these records reflect a history of 
physical assault, during which he was beaten and kicked about 
the body and face and suffered a loss of consciousness.  

In light of these circumstances, the Board finds that 
additional development is needed prior to adjudication of the 
claim.  Specifically, the veteran should be afforded a 
neuropsychiatric examination necessary to evaluate his 
complaint of a chronic memory loss disability, claimed as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for a memory loss disability 
since March 2003, which have not yet been 
associated with the claims file.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Thereafter, the veteran should be 
afforded a neuropsychiatric examination to 
determine the nature and etiology of his 
memory loss.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in each examination report.

Based on the medical findings and a review 
of the claims folder, the physician is 
requested to express an opinion on whether 
the veteran has "objective indications of 
chronic disability" manifested by signs 
or symptoms involving memory loss.  If a 
chronic memory loss disability is found, 
the examiner is asked to state whether it 
is at least as likely as not (50 percent 
probability or more) that such disorder 
was first manifested during service, or 
was caused by disease or injury incurred 
in service.  The examiner should also 
specifically indicate whether the 
disability is considered an undiagnosed 
illness caused by Persian Gulf service, 
resulting from a specific illness or 
combination of illnesses due to the 
veteran's Persian Gulf War service, that 
are not associated with a diagnosed 
illness.  The examiner must provide a 
clear and complete explanation for each 
finding and opinion expressed.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is hereby advised that failure to report for a scheduled VA 
examination without good cause shown may have adverse effects 
on his claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


